Name: Council Directive 81/576/EEC of 20 July 1981 amending Council Directive 77/541/EEC on the approximation of the laws of the Member States relating to safety belts and restraint systems of motor vehicles
 Type: Directive
 Subject Matter: organisation of transport;  European Union law;  technology and technical regulations
 Date Published: 1981-07-29

 Avis juridique important|31981L0576Council Directive 81/576/EEC of 20 July 1981 amending Council Directive 77/541/EEC on the approximation of the laws of the Member States relating to safety belts and restraint systems of motor vehicles Official Journal L 209 , 29/07/1981 P. 0032 - 0033 Finnish special edition: Chapter 13 Volume 11 P. 0149 Spanish special edition: Chapter 13 Volume 11 P. 0215 Swedish special edition: Chapter 13 Volume 11 P. 0149 Portuguese special edition Chapter 13 Volume 11 P. 0215 COUNCIL DIRECTIVE of 20 July 1981 amending Council Directive 77/541/EEC on the approximation of the laws of the Member States relating to safety belts and restraint systems of motor vehicles (81/576/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 100 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas Council Directive 77/541/EEC of 28 June 1977 on the approximation of the laws of the Member States relating to safety belts and restraint systems of motor vehicles (4) lays down inter alia in Annex I requirements concerning the fitting of safety belts and restraint systems to vehicles of category M1 as defined in Annex I to Council Directive 70/156/EEC of 6 February 1970 on the approximation of the laws of the Member States relating to the type approval of motor vehicles and their trailers (5), as last amended by Directive 80/1267/EEC (6); Whereas in the interests of road safety the fitting of safety belts and restraint systems complying with Directive 77/541/EEC should henceforth be required for the vehicles in certain M and N categories and permitted and encouraged for vehicles in the other M and N categories by extending the scope of that Directive ; whereas such an extension has been made possible by technical progress in motor-vehicle construction; Whereas for this purpose Directive 77/541/EEC should be amended; Whereas amendment of that Directive means adapting to technical progress certain requirements in the Annexes to Directive 77/541/EEC ; whereas the entry into force of the provisions of the present Directive should be made to coincide with that of the provisions which, following adoption of the present Directive, will then be adopted in order to adapt the requirements of the Annexes to Directive 77/541/EEC to technical progress, HAS ADOPTED THIS DIRECTIVE: Article 1 Directive 77/541/EEC shall be amended as follows: 1. Article 9 is replaced by the following: "Article 9 For the purposes of this Directive, "vehicle" means any motor vehicle in categories M and N as defined in Annex I to Directive 70/156/EEC intended for use on the road, having at least four wheels and a maximum design speed exceeding 25 km/h." 2. In Annex I: (a) Section 3.1 is replaced by the following: "3.1. Vehicle equipment Any vehicle covered by Article 9, in categories M1 or N1, or category M2 (except vehicles of a permissible maximum weight exceeding 3 500 kg and those which include places specially designed for standing passengers) must be equipped with safety belts or restraint systems which satisfy the requirements of this Directive and have the following belt arrangements (with which neither non-locking locking retractors (1.8.1) or manually unlocking retractors (1.8.2) can be used). In cases where the other vehicles covered by Article 9 are fitted with safety belts or restraint systems, these must comply with all the requirements of this Directive, with the exception of sections 3.1.1 to 3.1.3." (1) OJ No C 87, 9.4.1980, p. 4. (2) OJ No C 265, 13.10.1980, p. 77. (3) OJ No C 230, 8.9.1980, p. 6. (4) OJ No L 220, 29.8.1977, p. 95. (5) OJ No L 42, 23.2.1970, p. 1. (6) OJ No L 375, 31.12.1980, p. 34. (b) Section 3.1.1 is replaced by the following: "3.1.1. for the front outboard seating positions, three-point safety belts with emergency locking retractors having multiple sensitivity (1.8.4) ; however, 3.1.1.1. for the passenger seat, automatically locking retractors (1.8.3) are permitted; 3.1.1.2. for the passenger seat of category M2 vehicles, lap-belts, whether or not fitted with retractors, are considered adequate where the windscreen is located outside the reference zone defined in Annex II to Directive 74/60/EEC. As regards safety belts, the windscreen is considered as part of the reference zone when it is capable of entering into static contact with the test apparatus according to the method described in Annex II to Directive 74/60/EEC." (c) Section 3.1.3 is replaced by the following: "3.1.3. At rear seating positions of vehicles in category M1, lap-belts or three-point belts, whether or not fitted with retractors." (d) Add a new section 3.1.5 as follows: "3.1.5. Notwithstanding the foregoing provisions, on vehicles in categories N1 and M2, an emergency locking retractor of type 4N (1.8.5) may be permitted instead of a retractor of type 4 (1.8.4), where it has been shown to the satisfaction of the services responsible for the tests that the fitting of a type 4 retractor would impede the driver." Article 2 Member States shall bring into force the provisions necessary in order to comply with this Directive on the same date as that scheduled for the entry into force of the provisions necessary to comply with the Directive to be adopted after this Directive pursuant to Article 10 of Directive 77/541/EEC, so that the requirements of the Annexes to the latter Directive may be adapted to technical progress. They shall forthwith inform the Commission thereof. Article 3 This Directive is addressed to the Member States. Done at Brussels, 20 July 1981. For the Council The President P. WALKER